           Case 1:19-cr-00804-VEC Document 89 Filed 12/11/20 Page 1 of 1
                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                        DATE FILED: 12/11/2020
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Plaintiff,        :
                                                                :           19-CR-804 (VEC)
                            -against-                           :
                                                                :                ORDER
 ZHONGSAN LIU,                                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS between October 23, 2020, and November 20, 2020, Defendant filed six

separate pretrial motions, see Dkts. 73, 77, 79, 81, 84, and 86;

        IT IS HEREBY ORDERED that the Government must file a single, consolidated

response to all of Defendant’s pretrial motions. Similarly, Defendant must file a single,

consolidated reply covering all of his pretrial motions. The deadlines to respond (December 21,

2020) and to reply (January 11, 2021) remain unchanged.



SO ORDERED.
                                                                    ________________________
Date: December 11, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
